Citation Nr: 0408264	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for 
diabetes mellitus and hypertension.  The veteran subsequently 
moved and jurisdiction was transferred to the Nashville, 
Tennessee RO.  

In a decision dated in September 1980, the Board held that 
evidence received since a decision of the RO in March 1962 
did not establish the inservice origin of an acquired eye 
disorder and that his claim for service connection for an eye 
disorder remained in a denied status.  Service connection was 
thereafter established for macular degeneration, rated 100 
percent disabling effective from March 1995.  In October 
2001, the Board denied the motion for revision of the 
September 1980 Board decision on the basis of clear and 
unmistakable error.  The veteran appealed the October 2001 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  The veteran's appeal to the Court 
as to this matter is pending.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Hypertension was diagnosed when the veteran was examined 
prior to his release from service in 1959 based on one blood 
pressure reading of 160/110.

3.  The veteran's blood pressure was normal on VA 
examinations in 1961 and 1962; the first post-service 
documentation of hypertension is not until more than 30 years 
after the veteran's release from service.

4.  A VA physician who reviewed the records in this case 
offered an opinion that the veteran did not have hypertension 
in the service or within one year following his discharge 
from service.

5.  Diabetes mellitus was first identified many years after 
the veteran's separation from service and is not shown to be 
related to any incident of such service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1116, 1131, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  Diabetes mellitus was not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1116, 1131, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, VA's duties have been fulfilled to 
the extent possible with regard to the issues decided in this 
decision. 

VA must notify the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claims, and 
indicate which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, regarding the issues of entitlement to 
service connection for diabetes mellitus and hypertension, a 
substantially complete application was received in February 
1999.  In September 1999, the RO informed the veteran that 
more information was needed before deciding his claims.  He 
was asked for various information, including private 
treatment records, and told that he needed to submit medical 
evidence showing treatment and diagnoses for the claims made.  
He was told that VA would obtain VA medical records and he 
was given examples of the type of evidence he should submit 
in support of his claim.  He was told where to send the 
information and was told that VA would obtain records for 
him.  In March 2000, the RO deferred a rating action in order 
to request VA treatment records.  

In November 2001, the veteran was informed by telephone of 
the passage of the VCAA, and he was advised as to his due 
process rights with respect to his claims, was told what was 
needed to support claims for service connection, and was told 
what medical evidence (VA and private) would support his 
claims.  He was told that VA had obtained service medical 
records, VA and private medical records, and he was told 
where to send additional information.  He notified the RO at 
that time that he had no additional evidence to submit and 
that he waived the 60 day waiting period.  This telephone 
conversation was documented by a Report of Contact, VA Form 
119, and the information was repeated in a November 2001 
letter which again explained the requirements of the VCAA to 
the veteran.

By rating action in December 2001, service connection was 
denied for diabetes mellitus and hypertension.  As noted the 
RO provided notice to the claimant regarding what information 
and evidence was needed to substantiate the claims.

Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran in this case was provided with a VCAA letter 
prior to the initial denial as mandated in Pelegrini.  He was 
provided with notice of his due process rights under the 
VCAA, and was provided with an opportunity to submit 
additional information prior to the RO deciding the claim in 
December 2001.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Criteria.   Under the relevant regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including hypertension and 
diabetes mellitus, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v.  Derwinski, 1 Vet. 
App. 49, 54 (1990) (when a claimant seeks VA benefits, and 
the evidence is in relative equipoise, the law dictates that 
he or she shall prevail). 

Factual Background.  When the veteran was examined for 
service in February 1956, his blood pressure was 122/72.  The 
veteran began active service in June 1957, at which time his 
blood pressure was 140/80.  At the time of the veteran's 
examination prior to his release from service in April 1959, 
his blood pressure was 160/110 and a diagnosis of mild 
hypertension was given.  The examiner indicated that this 
condition existed prior to service.  The service medical 
records are negative for any indication of diabetes mellitus.

In a letter dated in March 1960, David M. Harwood, M.D., 
reported that the veteran had a physical examination with 
questionable glucose tolerance test findings.  The veteran's 
blood sugar rose to 231 after 16 minutes and spilled 2+ sugar 
in urine.  Dr. Harwood stated that the test would be repeated 
again in the near future.

VA examination in October 1961 revealed that the veteran's 
blood pressure was 146/92.  His cardiovascular system was 
noted to be normal.

The veteran was hospitalized at a VA medical facility for 
observation and evaluation from January 10 to January 18, 
1962.  Physical examination revealed that he was 5'7" tall 
and weighed 220 pounds.  His blood pressure was 120/80.  
Except for eye disorders, the only other positive physical 
finding was exogenous obesity. 

The veteran was accorded an ophthalmology examination by VA 
in November 1996.  The examiner noted a 3 year history of 
diabetes treated with glyburide.

Alan J. Conrad, M.D., noted in a January 1999 letter that the 
veteran had been under his care for diabetes, hypertension 
and arteriosclerotic cardiovascular disease since May 1993 
and that the veteran had suffered an acute myocardial 
infarction in July 1994 secondary to significant risk factors 
of diabetes and hypertension.  Dr. Conrad stated that the 
veteran's blood pressure reading in 1959 of 160/110 would 
establish the onset of hypertension at that time.

Roger J. Acheatel, M.D., in a January 1999 statement, 
reported that he had initially seen the veteran in 1994 for 
coronary artery disease and an acute myocardial infarction.  
The veteran had had a history of hypertension and 
hyperlipidemia.  On medical therapy, his blood pressure had 
been well controlled.  When he was last seen in August 1998, 
his blood pressure was 140/82.  Regarding the question as to 
whether or not, "the mild hypertension on the documented 
date of April 14, 1959, can reasonably be said to establish 
that hypertension first manifested itself at that time," he 
noted that he could give no opinion other than that the 
document speaks for itself. 

In a statement dated in February 1999, the veteran reported 
that he was first treated for diabetes and hypertension by a 
Dr. Cherry in 1960 or 1961 and that his treatment consisted 
of a diet restricting his intake of sugar, salt, and fats.  
The veteran stated that he did not recall what medication was 
prescribed for the hypertension.  In 1960, he saw a Dr. David 
M. Harwood who obtained an abnormal blood sugar.  During the 
next several years he was seen by a variety of different 
doctors, whose names he did not recall.  In September 1979 he 
first saw Dr. Morray and in 1993 he began seeing Dr. Conrad 
for diabetes mellitus.  In June 1994 he suffered a heart 
attack and subsequently was started on insulin.  In May 1995 
he began treatment through the VA medical center and was 
taken off insulin.

In a VA examination in February 1999 the examiner reviewed 
the veteran's claims file and medical records.  The doctor 
noted that the veteran had longstanding diabetes mellitus and 
that the veteran reported being on medication for 
hypertension for the past 30 or 40 year.  The veteran 
reported being diagnosed with diabetes mellitus in 1959 or 
the early 1960's when informed he had elevated blood sugar 
readings.  He did not take any diabetic medications until 
1985, about 25 years after this initial diagnosis.  The 
examiner's report appears to have initially supported the 
veteran's claim for service connection for diabetes.  It was 
however amended by the examining physician and corrected by 
pen and ink to no longer support the claim.  This was 
apparently done after the RO rating board contacted the VA 
examiner in September 1999 to discuss the VA guidelines for 
ratings and medical opinions.  

In November 1999 the physician who had examined the veteran 
in February 1999 provided another report and opinion.  The 
examiner stated that given the long duration between the 
onset of presumed diagnosis of hypertension and treatment in 
the 1990's, he found it very unlikely that the veteran had 
had hypertension in the service.  He noted that the diagnosis 
of hypertension and essential hypertension requires long 
standing and sustained elevated blood pressure readings which 
are not available in the veteran's chart.  Therefore, it was 
the physician's medical opinion that the veteran did not have 
hypertension in the service or within one year following his 
discharge from service.  Referring to the questionable 
glucose tolerance test findings in the March 1960 letter, the 
physician pointed out that the testing had been done within 
16 minutes following the glucose tolerance test.  He noted 
that based on today's standards of testing, this test was not 
adequate for determining the presence of diabetes mellitus.  
Furthermore, the physician stated that in view of the long 
period of 25 years between the findings in 1960 and the onset 
of treatment in 1985, he found it unlikely that the veteran 
had had diabetes in service or within one year following his 
release from service.

In a November 1999 letter the veteran noted that Dr. Cherry 
was deceased and he could not locate his records.  He listed 
several physicians and treatment centers where he had 
received treatment over the years.

The records contain extensive VA clinical records from 1995 
through 2000.  These do not contain any medical evidence 
which would support the veteran's claim.

A report of contact, VA Form 119, dated in January 2003, 
reflects that a VA employee at the RO had a telephone 
conversation with the veteran.  It was reported that the 
veteran stated that Dr. Cherry, Dr. Chambers, Dr. Harwood, 
Dr. Irvine, and Dr. Morray are deceased and he was unable to 
locate their records.  He requested that VA adjudicate his 
claim without more information from these doctors.

Additional VA clinical records dated from April 2000 to April 
2003 were thereafter associated with the claims folder.  
These records do not contain any medical evidence which would 
support the veteran's claim.

Analysis.  The service medical records are negative for any 
indication of hypertension.  However, when the veteran was 
examined prior to his release from service in 1959, 
hypertension was diagnosed, apparently based on one blood 
pressure reading of 160/110.  However, the veteran's blood 
pressure was normal on VA examinations in 1961 and 1962.  The 
first post-service documentation of hypertension is not until 
more than 30 years after the veteran's release from service.

In the Board's opinion, given the absence of any pertinent 
complaints or findings in the service medical records and the 
normal blood pressure readings noted after service discharged 
on examinations in 1961 and 1962, the diagnosis of mild 
hypertension at discharge does not establish the presence of 
chronic disease shown as such in service.  See 38 C.F.R. 
§ 3.303(b).  As this regulation provides, for the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Hypertension is first shown as a clearcut clinical entity 
more than 30 years after the veteran's release from service.  
Continuity of symptomatology is required since where the 
elevated blood pressure reading noted at service discharge is 
not, in fact, shown to be chronic and since the diagnosis of 
mild hypertension at discharge may be legitimately 
questioned.  The fact of chronicity in service is not 
adequately supported.  Thus, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

In a letter dated in January 1999, Dr. Conrad, who had 
treated the veteran since May 1993, opined the blood pressure 
noted in the separation examination in 1959 of 160/110, 
"would establish the onset of hypertension at that time."  
Dr. Acheatel, in a letter also dated in January 1999, noted 
that he had treated the veteran since 1994.  Regarding the 
question as to whether or not, "the mild hypertension on the 
documented date of April 14, 1959, can reasonably be said to 
establish that hypertension first manifested symptomatology 
at that time," he noted that he could give no opinion other 
than that the document speaks for itself.  

In the February 1999 VA examination, the veteran's claims 
file and medical records were carefully reviewed.  The 
examiner noted that while the veteran reported being on 
medication for hypertension for the past 30 or 40 year, he 
could not find a history of hypertension since the 1960's.  
The examiner amended his opinion in November 1999 noting that 
even though the veteran had a single elevated blood pressure 
reading at his separation examination from service and was 
diagnosed with mild hypertension, he did not find any other 
indications of hypertension at that time.  The examiner 
further noted that given the long duration between the onset 
of presumed diagnosis of hypertension and treatment in the 
1990's, it was very unlikely that he in fact had hypertension 
in the service.  

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

The Board finds that the statements by Drs. Acheatel and 
Conrad to have limited probative value.  Dr. Acheatel did not 
offer any opinion.  Dr. Conrad only made a general statement 
that the elevated blood pressure reading noted in the 
separation examination in 1959 of 160/110, "would establish 
the onset of hypertension at that time."  He did not provide 
any reasons or bases for his conclusion.  The Board observes 
that the Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The RO requested a medical examination and opinion as to any 
relationship between the veteran's current hypertension and 
his elevated blood pressure reading at service separation.  
In February and November 1999 a VA physician reviewed the 
entire claims folder and medical history and he opined that 
it was very unlikely that the veteran had hypertension in the 
service or within one year of his release from service.  He 
pointed out that a diagnosis of hypertension requires long 
standing and sustained elevated blood pressure readings which 
are not available in the records for the veteran.

The Board finds the VA expert medical opinion to have great 
evidentiary weight.  The Board finds that the VA physician is 
competent to render a medical opinion as to whether the 
veteran's isolated elevated blood pressure reading at service 
separation established the presence of hypertension at that 
time.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The physician reviewed the veteran's medical records 
and claims folder, and therefore the opinion was rendered 
with knowledge of the specific facts of the veteran's case.  
He also provided reasons and bases for the conclusion and 
pointed to the evidence, which supported the conclusion.  In 
assessing such evidence, whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  For reasons stated 
above, the Board finds that the medical opinion of the VA 
physician provides the most probative evidence as to whether 
hypertension began during the veteran's military service or 
is related to any incident of such service.

The veteran's service medical records are silent regarding 
any findings of any blood sugar abnormalities or other 
indication of diabetes mellitus.  While a private medical 
report dated in March 1960 notes that the veteran had a 
questionable glucose tolerance test, no diagnosis of diabetes 
mellitus was made.  Likewise, the post-service medical 
evidence of record is negative for any notation of diabetes 
mellitus for many years after service separation.  Of note, 
there were no complaints or findings of diabetes mellitus 
upon VA examination in January 1962.  In fact, diabetes 
mellitus was apparently not diagnosed until 1985, when the 
veteran reported that he first received medication for 
diabetes mellitus.  Moreover, there is no indication, nor 
does the veteran contend, that he had symptoms of diabetes on 
a continuous basis following his service separation.  
Finally, the Board observes that the probative evidence of 
record contains no indication that the veteran's current 
diabetes is related to his active service.  Thus, the Board 
finds that service connection for diabetes is not warranted 
on a direct basis, under the provisions of 38 C.F.R. § 
3.303(d), or under the presumptive provisions set forth at 
3.309(a).

As the veteran's service predated the beginning of  the 
Vietnam War, service connection for diabetes mellitus is not 
for consideration under the presumptive provisions applicable 
to Agent Orange exposure.  38 C.F.R. § 3.309(e) (2003).

After carefully reviewing the evidence of record, the Board 
must deny service connection for diabetes mellitus.  In that 
regard, in the September 1999 amendment to the February 1999 
VA examination report, the examiner opined that based on his 
examination of the veteran and a review of the claims folder, 
he had concluded that it was unlikely that the veteran had 
diabetes mellitus in service or within the one year 
presumptive period after service.  The Board notes that this 
medical opinion was based on an extensive review of the 
veteran's medical records, as well as a clinical interview 
and evaluation.  Moreover, and most convincingly, the Board 
notes that there is no medical evidence in this case which 
contradicts the VA medical opinion.  In fact, there are no 
other medical opinions of file which supports the veteran's 
claim.

Neither a layperson nor the Board is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
competent medical evidence does not establish the presence of 
diabetes mellitus until many years after service, and there 
is no competent evidence that would otherwise relate the 
veteran's diabetes mellitus to service.  The Board attaches 
greater probative weight to the medical evidence, rather than 
the veteran's unsupported contentions.

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against the claims of 
service connection for hypertension and diabetes mellitus.  
The benefit of the doubt doctrine is not for application 
where the clear weight of the evidence is against the claim.  
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.  



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



